Citation Nr: 1741313	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-36 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1988, May 1989 to April 1993, and March 2005 to February 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2009 and October 2011 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of background, in a May 2008 rating decision, the RO granted service connection for a lumbar spine disability and assigned a 10 percent evaluation, effective February 21, 2008.  In September 2009, the Veteran requested an extension of his previously granted a temporary total disability (TTD) rating (relating to his lumbar spine disability) until September 30, 2009.  A December 2009 rating decision denied the requested extension of the TTD rating, and also denied entitlement to an evaluation in excess of 10 percent for his lumbar spine disability.  The Veteran filed a May 2010 notice of disagreement.  An October 2011 rating decision awarded an extension of the TTD rating from October 1, 2009 through March 31, 2010, which the Board notes constituted a grant of the full benefit sought on appeal.  The October 2011 rating decision also awarded a higher 40 percent rating for the Veteran's lumbar spine disability, effective April 1, 2010, and denied entitlement to a TDIU.  

The Board emphasizes with regard to the lumbar spine increased rating claim that no claim for an increase was filed leading to the December 2009 rating decision.  Thus, the period on appeal for the lumbar spine rating claim relates back to the December 2009 rating decision.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is in the Veteran's file. 

In December 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a disability evaluation in excess of 40 percent for his service-connected lumbar spine disability.  The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2016).

Under the General Formula, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (5) of the General Formula reflects that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Pursuant to the Board's December 2015 remand, the Veteran was afforded a VA back examination in September 2016.  He reported pain that was present all day.  The pain ranged from a dull, aching pain to severe.  It was noted that the Veteran had undergone surgery in 2009 and 2011 for his degenerative disc disability and for a pain control pump implantation, respectively.  He noted pain with too much standing, walking, attempting to bend or carrying, pushing, pulling and lifting objects.  He denied radiculopathy.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 60 degrees.  His extension was to 20 degrees.  His left and right lateral flexion were to 20 degrees, each.  His left and right lateral rotation were to 20 degrees, each.  The Veteran was able to perform repetitive use testing with no additional loss of function.  No signs of radiculopathy were noted.  Ankylosis described as unfavorable ankylosis of the entire spine was found.  

The VA examiner noted that the Veteran reported that he continued to work full-time as a computer drafting technician.  The Veteran stated that working was difficult and he had missed days due to his back pain, however, he did fear losing his job due to missed work or limitations due to his back.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

After a review of the evidence, it is unclear whether the findings indicate that the Veteran's lumbar spine disability more nearly approximates a finding of "unfavorable ankylosis," as defined by VA regulation.  While the September 2016 VA examiner indicated that unfavorable ankylosis of the entire spine was found, the examination report also showed that the Veteran exhibited some range of motion, specifically to 60 degrees for forward flexion.  Further, it was reported that the Veteran worked full time as a computer drafting technician.  Consequently, the resulting range of motion scores and severity of ankylosis appear to be conflicting findings.  Accordingly, a new spine examination would assist in fully and fairly evaluating the current nature and severity of his service-connected lumbar spine disability. 

As the Board is remanding the higher disability evaluation claim for a lumbar spine disability, the TDIU issue too must be remanded because the matters are inextricably intertwined and should be considered together.  The United States Court of Appeals for Veterans Claims has held that a claim which is inextricably intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination by an appropriate medical professional to determine the current severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner.

Thereafter, the examiner must address the following:

a)  The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, in active and passive motion), to include the degree at which pain begins.  

b)  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

c)  An opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

d)  Any associated objective neurologic abnormalities of both lower extremities should also be identified.

e)  The examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's lumbar spine disability.

f)  The examiner should also describe the impact the service-connected lumbar spine disability has on the Veteran's occupational functioning AND provide an opinion as to the impact of the Veteran's service-connected disabilities, either individually or in the aggregate, on his ability to obtain or maintain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

2.  Finally, readjudicate the appeal to include consideration of the assignment of TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

